Citation Nr: 0814478	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  03-13 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served in the National Guard, with periods of 
active duty for training shown from April 18, 1979 to July 
25, 1979; from June 15, 1989 to July 1, 1989; and from March 
1, 1990 to January 31, 1991.  He has indicated that his 
National Guard service extended between 1979 and 1995, and 
his service medical records reflect that he received an 
annual examination in June 1992.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Anchorage, Alaska Department of Veterans Affairs (VA) 
Regional Office (RO), which found that sufficient new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for tinnitus.

In a September 2004 decision, the Board found that sufficient 
new and material evidence had been submitted to reopen the 
claim of entitlement to service connection for tinnitus.  
Subsequently, the Board remanded this reopened claim to the 
RO for further development.

In June 2007, the Board once again remanded the claim of 
entitlement to service connection for tinnitus to the RO for 
further development.


FINDING OF FACT

Tinnitus has not been shown by competent medical evidence to 
be causally related to the veteran's active duty for 
training.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active duty for 
training.  38 U.S.C.A. §§ 101(16), (24), (27), 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  In this case, the veteran was 
provided notice of the VCAA in May 2001, prior to the 
adjudication of his claim in the August 2001 rating decision 
at issue.  An additional VCAA letter was sent to the veteran 
in October 2004.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the first three "elements" of 
the notice requirement.  In addition, the May 2001 letter 
instructed the veteran to "tell us about any additional 
information or evidence that you want us to try to get for 
you to support your claim," and the October 2004 letter 
stated: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  These statements 
satisfied the fourth "element" of the notice requirement, in 
that they informed the veteran that he could submit any and 
all evidence which was pertinent to his claim, and not merely 
that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
June 2006 and March 2007, including as it relates to the 
downstream disability rating and effective date elements of 
his claim.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records, VA examination reports, private medical 
records, an Internet article pertaining to tinnitus, a 
statement from the veteran's fellow serviceman, and 
statements from the veteran himself.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Active duty for training

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) (2007).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes, and includes 
full-time duty performed by members of the National Guard of 
any state.  38 U.S.C.A. § 101(21), (22) (West 2002); 38 
C.F.R. § 3.6(c)(1) (2007).  Presumptive periods do not apply 
to ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002).

Definition of "veteran"

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2007).

The Court has held that an appellant fails to meet the status 
of "veteran" under 38 U.S.C.A. § 101(24) (West 2002) for 
service during active duty for training during which the 
appellant was not disabled from disease or injury incurred or 
aggravated in the line of duty.  See Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995); see also Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).




Service connection

A disability may be service-connected if it was incurred or 
aggravated in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 101(16) (West 2002); 38 C.F.R. 
§ 3.1(k) (2007); see 38 U.S.C.A. §§ 1110, 1131 (West 2002) 
and 38 C.F.R. § 3.303(a) (2007) (stating basic requirements 
for entitlement to service connection).  An injury is not 
incurred "in the line of duty" if it was the result of the 
veteran's own willful misconduct or was a result of his or 
her abuse of alcohol.  38 C.F.R. § 3.1(m).  A service 
department finding that an injury occurred in the line of 
duty will be binding on VA unless it is patently inconsistent 
with the requirements of laws administered by VA.  Id.; see 
Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993) (Coast Guard 
determination that veteran's eye disease was incurred in the 
line of duty binding on VA pursuant to regulation).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence, of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

The Board acknowledges that, because the veteran is service-
connected for headaches as a residual of a head injury 
incurred while on active duty for training on June 22, 1989, 
he meets the status of "veteran" under 38 U.S.C.A. § 101(24) 
(West 2002).

The veteran seeks service connection for tinnitus.  As 
stated, service connection may be granted if three elements 
are present: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence, of 
the in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to Hickson element (1), there is competent 
medical evidence that the claimed disability currently 
exists.  At his August 2007 VA audiological examination, the 
veteran reported bilateral persistent tinnitus.  Hickson 
element (1) has therefore been satisfied for tinnitus.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

With respect to in-service disease, service medical records 
are completely negative for any report of tinnitus - either 
by complaint (of ringing in the ears) or by objective 
clinical diagnosis.  Service medical records do show that the 
veteran incurred a head injury while on active duty for 
training on June 22, 1989.  In a June 1996 rating decision, 
the RO granted service connection for headaches as a residual 
of that head injury.  The claims file reflects that the 
veteran did not file a claim for tinnitus until December 
1997, and no medical records address tinnitus prior to the 
date of that claim.

With respect to in-service injury, the veteran, who was a 
cavalry scout in the National Guard, stated (in a June 1998 
statement) that he was exposed to loud noise while serving as 
a missile crewman and artillery gunner for a period of 14 
years.  The Board does not doubt that he, or for that matter 
any member of the United States military, would be exposed to 
noise in that capacity.  But this, alone, is not the same as 
actually being injured due to acoustic trauma and having 
resulting chronic disability.  That is to say, the veteran's 
mere participation in such military exercises is not 
necessarily tantamount with injury to his ears caused by 
acoustic trauma.  He has not pointed to any such statutory or 
regulatory presumption, and the Board is aware of none.

Thus, while not necessarily disagreeing that the veteran was 
exposed to loud noise during active duty for training, this 
does not in turn require the Board to accept the notion that 
acoustic trauma and resulting ear damage should be conceded - 
again, especially in the complete absence of any objective 
clinical indications of tinnitus for three years after 
service.  There is no objective evidence that the veteran was 
exposed to hazardous levels of noise in the performance of 
his duties as an cavalry scout.

Despite the veteran's head injury while on active duty for 
training, and regardless of whether the veteran had noise 
exposure during his active duty for training in the manner 
alleged, there still must be medical evidence etiologically 
linking his current tinnitus to his military service in order 
to grant service connection for that disability.  As with all 
questions, this must be answered based on an evaluation of 
the entire record.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and cases cited therein (holding that the 
Board has the duty to assess the credibility and weight to be 
given to the evidence).

With respect to this Hickson element (3), medical nexus, 
there is no competent medical opinion of record linking the 
veteran's current tinnitus to his military service.  As 
stated, the service medical records contain no mention of 
tinnitus.  In essence, the veteran's case rests on his own 
statements that he incurred tinnitus in service or as a 
result of his head injury in service.  The Board has 
considered those statements.  However, it is well-established 
that the veteran, as a layperson without medical training, is 
not qualified to render medical opinions regarding matters 
such as etiology of disorders and disabilities, and his 
opinion in this respect is entitled to no probative weight.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The only medical nexus opinions of record with regard to 
tinnitus are definitively against the veteran's claim.  When 
the veteran was afforded a VA audiological examination in 
February 2005, the audiologist stated: "[The veteran's] head 
injury would not have caused tinnitus.  If he has developed 
tinnitus...this would likely be on the basis of genetic 
predisposition and/or contact with loud noises in his youth, 
more likely than not in his teenage years and in his 
twenties."  See VA Audiological Examination Report, February 
2005.  Pursuant to the Board's June 2007 remand, the veteran 
was afforded a new VA audiological examination in August 
2007.  The Board notes that the audiologist who performed the 
August 2007 examination differed from the audiologist who 
performed the February 2005 examination.  However, such a 
situation was permitted under the terms of the June 2007 
Board remand.  The August 2007 audiologist reviewed the 
claims file in detail (as evidenced by the examination 
report) and clarified the opinion of the February 2005 
audiologist with the following statement: "As there was no 
record of report of tinnitus until 1998, which is 9 years 
after the [head injury] accident and 3 years after [the 
veteran's] release from military service, it is the opinion 
of this examiner[,] after considering all the evidence 
detailed previously in this report[,] that his current 
tinnitus is not proximately due to, or the result of, or 
aggravated by, eligible service or the result of military 
noise exposure."  See VA Audiological Examination Report, 
August 2007.

As stated, because the veteran is a layperson, he does not 
have the necessary medical training or expertise to give a 
probative opinion on the cause of his tinnitus, which is the 
determinative issue.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1).  So as 
it stands, the opinions of the two VA audiologists are 
unrefuted and must be accepted in the absence of any 
probative medical evidence to the contrary.

As a result of this analysis, Hickson element (3) requiring a 
medical link to service has not been satisfied for tinnitus, 
despite the veteran's head injury while on active duty for 
training, and regardless of whether the veteran had noise 
exposure during his active duty for training.

For these reasons, the preponderance of the evidence is 
against the veteran's claim for service connection for 
tinnitus.  The benefit sought on appeal is accordingly 
denied, as there is no reasonable doubt concerning this claim 
to resolve in his favor.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).



ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


